Citation Nr: 1525299	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  08-01 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a higher initial rating in excess of 10 percent for degenerative lumbar spine (previously diagnosed as lumbar strain), and an increased rating in excess of 20 percent from July 24, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1995 to June 1999.

This matter come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which continued a 10 percent disability rating for service-connected degenerative lumbar spine, under Diagnostic Code 5242.

In January 2008, the Veteran notified the Board that he did not want a Board hearing.

The Board remanded this matter for additional development in July 2011.  The RO was instructed to schedule the Veteran for an examination to determine the nature and etiology of degenerative lumbar spine disability and associate all relevant VA treatment records.  The Veteran was afforded a VA examination in July 2012, and the examination results are associated with the claims file.  VA treatment records were also associated with the claims file.  The Board is satisfied that there has been substantial compliance with the remand directives, and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

In December 2012, during the pendency of appeal, the RO increased the rating for degenerative lumbar spine to 20 percent effective July 24, 2012, under Diagnostic Code 5243.  This decision constitutes a partial grant of the benefits sought on appeal; therefore, this issue remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).


FINDINGS OF FACT

1.  For the period of appeal prior to July 24, 2012 the degenerative lumbar spine manifested by pain and marked straightening of the lumbar lordosis and range of motion of flexion to 90 degrees with pain beginning at 60 degrees.

2.  For the period of appeal from July 24, 2012, the degenerative lumbar spine manifested by pain and pain on motion, forward flexion limited to 60 degrees, and a combined range of motion of 135 degrees.


CONCLUSIONS OF LAW

1.  For the period of appeal prior to July 24, 2012, the criteria for the assignment of disability evaluation of 20 percent for degenerative lumbar spine have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5242, 5243 (2014).

2.  For the entire period of appeal, the criteria for the assignment of a disability evaluation in excess of 20 percent for degenerative lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5242, 5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letter to the Veteran in June 2006, prior to the adjudication of the instant claim, and again in May 2008.  The letters notified the Veteran of what information and evidence must be submitted to substantiate the claim for service connection, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claims.  The letters also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective dates.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b).  

The Veteran's claim for a higher initial rating for the service-connected degenerative lumbar spine is a downstream issue, which was initiated by the notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Thus, there is no duty to provide additional notice in this case.  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained and VA medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim. 

The Veteran underwent VA examinations in September June 2006 and July 2012 to obtain medical evidence regarding the severity of the claimed disability.  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and an examination of the Veteran.  The examination reports are accurate and fully descriptive.  An opinion as to whether the service-connected disability caused any functional loss and as to the effects of the disability on the Veteran's ordinary activity and occupational impairment were provided.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.

The Merits of the Claim

The Veteran contends that the 10 percent disability rating does not reflect the severity of his lumbar spine disability.  By way of history, the RO granted service connection for the lumbar spine disability in a June 1999 rating decision.  At that time, a 10 percent evaluation was assigned under Diagnostic Code 5292.  In May 2006 the Veteran applied for an increased evaluation, and this appeal followed.

The Veteran states that his back is progressively worsened, that he requires daily doses of pain medication, and that his back limits his ability to perform daily activities such as standing for more than a few minutes and tying his shoes.  He also states that he has been told by VA doctors that he has few treatment options; surgery was discussed, but that could increase other problems in his lower back.  See the August 2007 notice of disagreement; January 2008 VA Form 9.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38  U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where there is a question as to which of two evaluations (ratings) shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements.  Id.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  

The factors involved in evaluating and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss. Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.   

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of a veteran. See 38 C.F.R. § 4.3.

Diagnostic Codes 5235, vertebral fracture or dislocation; 5236, sacroiliac injury and weakness; 5237, lumbosacral or cervical strain; 5238, spinal stenosis; 5239, spondylolisthesis or segmental instability; 5240, ankylosing spondylitis; 5241, spinal fusion; and 5242, degenerative arthritis of the spine; are rated under the following general rating formula for diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242. 

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id. 

A 40 percent evaluation is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id. 

A 50 percent evaluation is assigned of unfavorable ankylosis of the entire thoracolumbar spine.  Id. 

A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  Id.

Note (1):  Evaluate any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. 

Note (2):  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (4):  Round each range of motion measurement to the nearest five degrees.  Id.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

Diagnostic Code 5242, degenerative arthritis of the spine, requires consideration of Diagnostic Code 5003, degenerative arthritis (hypertrophic or osteoarthritis).  38 C.F.R. § 4.71a, Diagnostic Code 5242.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Finally, Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine discussed above, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Under that formula, a 10 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, and a 40 percent disability evaluation is contemplated for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months. A 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a , Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1). If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment. Id. Note (2).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.





The Board finds that the competent and credible evidence shows that a disability evaluation of 20 percent for the service-connected degenerative lumbar spine is warranted for the period of appeal prior to July 24, 2012.

Under the General Rating Formula, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243. 

The Veteran's claim for an increased evaluation for the lumbar spine was dated in May 2006 and was received by the RO on May 31, 2006. Accordingly, the Board must consider findings from May 2005; however, in the present case, the first records documenting relevant findings during this period are dated in June 2006.  38 C.F.R. §3.400 (o)(2) (noting that the effective date for an increased evaluation can be as early as 1 year prior to the date of the receipt of the claim).

A June 2006 VA examination report indicates that the Veteran reported symptoms of stiffness and weakness.  He also stated that his pain was sharp, burning, constant, radiating, aching, and cramping.  Upon physical examination, there was bilateral paraspinous muscular tenderness, no radiation of pain upon movement, and no muscle spasms.  The straight leg raising test was negative and there was no ankylosis.  Range of motion of the thoracolumbar spine on forward flexion was zero degrees to 90 degrees, with pain starting at 60 degrees; and extension, left lateral flexion, left lateral rotation, right lateral flexion, and right lateral rotation were all zero degrees to 30 degrees, with pain starting at 10 degrees.  Function was not additionally limited in degrees by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The combined range of motion of the thoracolumbar spine was 240 degrees.  In addition, symmetry of spinal motion was present, curvature of the spine was normal, and there was no IVDS or radiculopathy.  Neurologic testing reflected motor function of the lower extremities was normal, sensation was normal and knees and ankles were 4+ bilaterally and symmetrical.  

VA treatment notes indicate that in July 2011, the Veteran complained of a flare-up in his back that had lasted for 6 days and radiated into his right buttock and right foot.  Testing noted straight leg raise was negative, there was no lumbar vertebral tenderness, normal flexion and extension of the great toes and reflexes were 2+/4.  X-rays showed mild sclerotic changes at the bilateral sacroiliac joints and marked straightening of the lumbar lordosis.  There was no evidence of spondylolisthesis, spondylolysis, or instability.  The assessment was right sciatica.  The Veteran was prescribed Medrol.  One week later, in a follow-up appointment, the Veteran reported having occasional radicular pain and numbness in his feet.  The treating physician prescribed Diclofenac.  

The Veteran was afforded another VA thoracolumbar spine examination in July 2012.  The examination report indicates that the Veteran reported having constant lower back pain located primarily on the left side that sometimes radiated into his lefts.  He also stated that at times, when he bends or twists the wrong way, he has a flare-up of pain and is unable to operate machinery in his profession as a farmer.  The flare-ups occur about twice per month and last 3-4 days, but as many as 7 days.  Range of motion of the thoracolumbar spine on forward flexion was zero degrees to 60 degrees; and extension, left lateral flexion, left lateral rotation, right lateral flexion, and right lateral rotation were all zero degrees to 15 degrees.  There was objective evidence of pain on range of motion and following repetitive motion, but there were no additional limitations after three repetitions of range of motion.  The combined range of motion of the thoracolumbar spine was 135 degrees.  The examiner indicated that the Veteran had less movement than normal and pain on movement.  There was also guarding and/or muscle spasms present that did not result abnormal gait or spinal contour.  There was no localized tenderness or pain to palpation.  Sensory examination results were normal and the straight leg test was normal for the right and left leg.  The examiner found that the Veteran did not have radicular pain or any other signs of symptoms due to radiculopathy, and also did not have any other neurologic abnormalities.  Finally, the examiner noted that the Veteran had IVDS but had not had any incapacitating episodes over the past 12 months.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that a 20 percent evaluation is warranted for the period prior to July 24, 2012.  Specifically, the June 2006 VA examination noted that pain on motion started at 60 degrees of flexion.  Additionally, the record reflects that the back started to demonstrate sclerotic changes and marked straightening of the lumbar lordosis.  Considering the functional limitation from pain, and resolving all doubt in the Veteran's favor, an increased 20 percent evaluation is warranted.  

However, the Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of a disability evaluation in excess of 20 percent for the degenerative lumbar spine for the entire period of appeal.  The medical evidence of record does not document forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Rather, as noted above, the Veteran had forward flexion of the thoracolumbar spine to 60 degrees.  

The Board notes that the rating criteria are intended to take into account functional limitations; therefore, the provisions of 38 C.F.R. §§ 4.40 and 4.45 could not provide a basis for a higher evaluation.  68 Fed. Reg. 51454 -5 (Aug. 27, 2003).  In any event, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The June 2006 and July 2012 VA examination report specifically considered the point where pain began.  The July 2012 VA examination notes that there was objective evidence of pain on range of motion and following repetitive motion, but there were no additional limitations after three repetitions of range of motion.  In other words, any additional limitation due to pain does not more nearly approximate a finding of flexion to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.45, 4.71a, Diagnostic Code 5242; DeLuca, 8 Vet. App. at 202; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The 20 percent rating for the period of appeal contemplates the functional loss due to pain, excess fatigability, and less movement.  There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness or incoordination.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

The Board has also considered whether a higher evaluation could be granted based upon separate evaluations for associated neurological abnormalities.  In this regard, the Veteran has complained of radiating pain.  See July 2011 treatment records, July 2012 VA examination discussing complaints of tingling in the toes.  However, objective testing consistently reflected no neurological findings.  Examination in June 2006 noted motor function and sensation was normal and the examiner explicitly noted there was no radiculopathy.  The Veteran further denied bowel or bladder involvement.  Similarly, testing in July 2011 reflected straight leg raise was negative and reflexes were 2+.  The July 2012 VA examination noted normal muscle strength throughout, normal reflexes, and normal sensation to light touch.  The examiner also specifically noted there were no signs or symptoms of radiculopathy.  In light of the absence of objective evidence of motor deficits, sensory deficits, painful or weakened motion of the extremities, decreased muscle strength, the Board finds that that there was not mild incomplete paralysis to warrant a separate compensable evaluation

Finally, a higher rating for this period of appeal is not warranted for IVDS based on incapacitating episodes.  The evidence does not establish that the degenerative lumbar spine caused incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  The 2006 VA examination report indicates that the Veteran did not have IVDS, and that he had no incapacitation.  Similarly, the 2012 VA examination report indicates that the Veteran had IVDS but had not experienced any incapacitating episodes during the past 12 months.  The medical evidence of record does not show physician-prescribed bed rest, which is the requirement for an incapacitating episode.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  


In sum, the weight of the evidence is against the claim for a disability evaluation in excess of 20 percent for the service-connected degenerative lumbar spine, and the appeal is denied.

Extraschedular Consideration

Finally, the Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disability that would render the schedular criteria inadequate.  The Veteran's symptoms, including pain, pain on motion, and less movement than normal, are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability ratings for his levels of impairment.  In other words, he did not have any symptoms from his service-connected disability that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disabilities are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.


ORDER

For the period of appeal prior to July 24, 2012, an increased rating of 20 percent, for degenerative lumbar spine is granted.

For the entire period of appeal, an increased rating in excess of 20 percent for degenerative lumbar spine is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


